—Order unanimously affirmed without costs. Memorandum: Respondent failed to establish a substantial change in circumstances; therefore, a new hearing was not required (see, Family Ct Act § 355.1). Family Court found that, as reported by a psychologist for the Division for Youth, respondent was admitted to an appropriate residential sex offender treatment program at a Division for Youth facility. That placement was in the best interests of respondent and was necessary for the protection of the com*923munity. We previously affirmed the order of Family Court that committed respondent to a residential placement with the Division for Youth as necessary for the protection of the community (see, Matter of Todd B. [appeal No. 2], 190 AD2d 1035). Family Court properly determined that there was no substantial change of circumstances requiring a hearing regarding that placement. (Appeal from Order of Erie County Family Court, LoRusso, J.—Juvenile Delinquency.) Present— Denman, P. J., Balio, Fallon, Doerr and Davis, JJ.